IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41044
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JIMMY BEAUMONT,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:95-CV-320
                        - - - - - - - - - -
                          December 1, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Jimmy Beaumont, federal prisoner # 03018-078, appeals from

the district court’s dismissal of this 28 U.S.C. § 2255 motion as

an abuse of the motion pursuant to Rule 9(b) of the Rules

Governing Section 2255 Proceedings.   His assertion that the

district court erred by misconstruing his earlier pleading as a

§ 2255 motion is incorrect and does not establish cause for his

failure to raise in that pleading the claims he sought to raise

in his successive § 2255 motion.   Because Beaumont fails to

establish cause and resulting prejudice, and because he fails to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-41044
                                 -2-

show that a miscarriage of justice would result from the court’s

failure to address his successive claims, the district court did

not abuse its discretion by dismissing Beaumont’s motion pursuant

to Rule 9(b).    See Hudson v. Whitley, 979 F.2d 1058, 1063 (5th

Cir. 1992).   Nor did the district court abuse its discretion by

dismissing the motion without conducting an evidentiary hearing.

See United States v. Bartholomew, 974 F.2d 39, 41 (5th Cir.

1992).

     AFFIRMED.